Citation Nr: 1722810	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  11-03 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a low back disability. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel




INTRODUCTION

The Veteran had active military service from February 1974 to August 1977.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran's rating claim was previously before the Board, in March 2016, at which time entitlement to a rating in excess of 10 percent for low back strain with degenerative joint disease was denied.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In November 2016, the Court granted the parties' Joint Motion for Remand (JMR), vacated the Board's decision, and remanded the case for readjudication consistent with the JMR.  The case is now once again before the Board for appellate consideration.

The Veteran requested a Board hearing in his February 2011 substantive appeal.  However, in January 2016, the Veteran submitted a statement withdrawing his request.  Therefore, the Board considers the Veteran's hearing request withdrawn.  See 38 C.F.R. § 20.704(e) (2016).  

The issue of entitlement to service connection for a hip disability has been raised by the record in a January 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 


REMAND

In November 2016, the Court remanded the Veteran's increased rating claim for consideration of the Veteran's lay statements regarding low back pain and the adequacy of the October 2014 VA examination.  A recent Court decision provides that VA examinations for musculoskeletal disabilities must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59 (2016).  The Board has reviewed the October 2014 VA examination report and concludes that the findings therein do not meet the requirements of 38 C.F.R. § 4.59 pursuant to Correia.  Accordingly, this matter must be remanded to obtain an adequate VA examination.  Moreover, the Veteran's VA Form 21-8940, submitted in May 2017, indicates that the Veteran's low back disability has worsened since his October 2014 VA examination.  Thus, a new VA examination is additionally warranted to enable the Board to adequately assess the current severity of the Veteran's low back disability.  

In addition, the issue of entitlement to a TDIU has been raised by the Veteran in his February 2011 substantive appeal and May 2017 VA Form 21-8940, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Board finds that the issue of entitlement to a TDIU has been raised and thus, pursuant to Rice, is properly before the Board by virtue of the Veteran's increased rating appeal.  Accordingly, the TDIU issue is addressed in the Remand instructions below.  In this regard, the Board notes that the Veteran has not been provided notice of the laws and regulations governing a TDIU or an adequate examination which comments on functional impairment resulting from his service-connected disabilities.

Finally, current treatment records should be identified and obtained prior to a final decision in this appeal.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding, pertinent VA and private treatment records not already of record in the claims file.  

2.  Then, schedule the Veteran for a VA examination to determine the current severity of his low back disability.  All indicated tests and studies must be performed.  The examiner should provide all information required for rating purposes, to specifically include testing the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joints in question and any paired joints.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.  

3.  Confirm that the VA examination report comports with this Remand and undertake any other development found to be warranted.

4.  Thereafter, provide the Veteran with notice of the laws and regulations governing a TDIU in accordance with 38 U.S.C. § 5103A (2016); evaluate any evidence received as to the TDIU claim; and conduct the appropriate development to adjudicate the claim of entitlement to a TDIU, to include providing any necessary VA examinations.

5.  Then, readjudicate the claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




